BLAND, P. J.
(after stating the facts). — When the trial court sits as a jury and gives a general verdict, an appellate court, in respect to the evidence, can only look to see if there is any substantial evidence to sup-dict. Bozarth v. Legion of Honor, 93 Mo. App. 564, 67 S. W. 679. The general rule .of appellate practice is that an appellate court will not reverse a judgment, on the ground that the verdict is against the weight of the evidence, but will sustain the verdict where there is substantial evidence in support of it. Temple v. Railway, 83 Mo. App. 64; Colyer v. Railway, 93 Mo. App. 147; Deere Plow Co. v. Sullivan, 158 Mo. 440, 59 S. W. 1005. Rolls’ evidence made out a clear case against the defendant and, however strong may have been the countervailing evidence, it was sufficient to warrant a conviction^ if believed to be true.
The judgment is affirmed.
All concur.